DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation directed to the second light source emits a second visible light and accounts for less than 10% of the light output of the lighting device, the second light source is disposed inside the airway, the airway has an air inlet and an air outlet, the air circulation mechanism sucks an ambient air through the air inlet, forces the air through the air filter, and releases the air through the air outlet, the air filter traps airborne particles carried in the air, the air filter has an antiviral photocatalytic coating on a surface thereof, the second light source is disposed adjacent to the air filter and activates a visible-light photocatalyst material in the antiviral photocatalytic coating, and Page 16 of 21airborne microbials trapped by the air filter are decomposed by the activated photocatalyst material in the antiviral photocatalytic coating, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.

Regarding claim 16, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 16, and specifically comprising the limitation directed to the light source emits a visible light, the light source is disposed inside the airway, the airway has an air inlet and an air outlet, the air circulation mechanism sucks an ambient air through the air inlet, forces the air through the air filter, and releases the air through the air outlet, the air filter traps airborne particles carried in the air, the air filter has an antiviral photocatalytic coating on a surface thereof, the light source is disposed adjacent to the air filter and activates a visible- light photocatalyst material in the antiviral photocatalytic coating, and airborne microbials trapped by the air filter are decomposed by the activated photocatalyst material in the antiviral photocatalytic coating, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 17-22, the claims are allowable for the reasons given in claim 16 because of their dependency status from claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879